UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6077



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT DELON REED, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-94-383; CA-01-2684-4-12)


Submitted:   October 18, 2004             Decided:   October 27, 2004


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Delon Reed, Jr., Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Delon Reed, Jr., seeks to appeal the district

court’s order dismissing as untimely his petition filed under 28

U.S.C. § 2255 (2000).       An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge    issues    a   certificate    of     appealability.           28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies       this   standard    by

demonstrating     that   reasonable     jurists      would     find    that    his

constitutional     claims   are   debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Reed has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                     - 2 -